Citation Nr: 1423863	
Decision Date: 05/27/14    Archive Date: 06/03/14

DOCKET NO.  10-37 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder.

2.  Entitlement to service connection for a right hip disorder.

3.  Entitlement to service connection for a left ankle disorder.

4.  Entitlement to an initial compensable evaluation for residual scarring of the left forearm.

5.  Entitlement to an initial compensable evaluation for a residual scarring of the left hand.

6.  Entitlement to an initial evaluation in excess of 10 percent for residuals of a traumatic brain injury (service-connected as status post concussion with loss of consciousness and memory loss.)



REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from May 2004 to May 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for lumbar spine, right hip and left ankle disorders, but awarded service connection for scarring of the left forearm and hand, rated as noncompensable, respectively, and residuals of a traumatic brain injury, rated as 10 percent disabling; all effective dates were affixed as May 20, 2009-the date following the Veteran's discharge from service.  The Veteran timely appealed all of the above issues.

The Veteran and his spouse testified at a Board hearing before the undersigned Veterans Law Judge in January 2013; a transcript of that hearing is associated with the claims file.

This case was initially before the Board in May 2013, when it was remanded for further development.  That development having been completed, the case is returned to the Board for further appellate review at this time.  


FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran is not shown to have current diagnoses of any lumbar spine, right hip or left ankle disorders.  

2.  By resolving doubt in his favor, the Veteran's left forearm is shown to more closely approximate painful scarring throughout the appeal period; the maximum amount of deep nonlinear scarring is 40 sq. cm.

3.  By resolving doubt in his favor, the Veteran's left hand is shown to have painful palmar scarring throughout the appeal period; there is no evidence of any deep nonlinear scarring of the left hand throughout the examination.

4.  Throughout the appeal period, the Veteran's residuals of a traumatic brain injury are shown to have a highest level of severity of "1" for the applicable 10 facets.

5.  The Veteran's headaches are not characteristic of prostrating attacks that occur an average of one every two months.


CONCLUSIONS OF LAW

1.  The criteria establishing service connection for a lumbar spine disorder have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).

2.  The criteria establishing service connection for a right hip disorder have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).

3.  The criteria establishing service connection for a left ankle disorder have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).

4.  The criteria establishing an initial 10 percent evaluation, but not more, for residual scarring of the left forearm (analogous to painful scarring) have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.7, 4.118, Diagnostic Code 7899-7804 (2013).

5.  The criteria establishing an initial 10 percent evaluation, but not more, for residual scarring of the left forearm (deep non-linear scar) have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.7, 4.118, Diagnostic Code 7899-7804 (2013).

6.  The criteria establishing an initial 10 percent evaluation, but not more, for residual scarring of the left hand have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.7, 4.118, Diagnostic Codes 7801, 7802, 7804, 7805 (2013).

7.  The criteria establishing an initial evaluation in excess of 10 percent for status post concussion with loss of consciousness and memory loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.14, 4.124a, Diagnostic Codes 8045, 8100 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Veteran's increased evaluation claims for residual scarring of the left forearm and hand and residuals of a traumatic brain injury arise from an appeal of the initial evaluations following the awards of service connection.  Courts have held that once service connection is granted the claim is substantiated, and additional notice is not required as any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

With respect to the Veteran's service connection claims, the Veteran was sent a letter in March 2009-prior to his discharge from service and which he signed and dated, acknowledging receipt of-that provided information as to what evidence was required to substantiate the claims for service connection and of the division of responsibilities between VA and a claimant in developing an appeal.  The letter also explained what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify as to those issues herein decided.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record, including testimony provided at a January 2013 hearing before the undersigned.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims herein decided.  

The claims herein decided were the subject of a Board remand in May 2013, which instructed that VA treatment records be obtained, Social Security records be obtained, and that the Veteran be afforded a Traumatic Brain Injury VA examination.  The Board notes that the Veteran's VA treatment records from through November 2012 are of record, and his Social Security records have been associated with the claims file.  The Veteran additionally underwent a VA Traumatic Brain Injury examination in August 2013, as well as a VA examination of his residuals scarring.  Therefore, the Board finds that its remand order has been substantially complied with respect to the claims herein decided, and it may proceed to adjudicate upon the merits of those issues.  See Stegall v. West, 11 Vet. App. 268 (1998) (A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order).

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).
Analysis of Claims

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service Connection Claims

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  

However, 38 C.F.R. § 3.303(b) only applies to the list of chronic diseases/disabilities recognized by VA as being chronic and those chronic diseases/disabilities are listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that 38 C.F.R. § 3.303(b) only applies to the listed chronic disabilities in 38 C.F.R. § 3.309(a)).

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013). 

On appeal, the Veteran has averred that he has lumbar spine, right hip and left ankle disorders which are due to service and should be service-connected.  He believes that his lumbar spine, right hip and left ankle disorders are related to his military service, to include service as a paratrooper and as performing rigorous movements with large and heavy equipment strapped to his back.  He has complained of and reported pain in his lumbar spine, right hip and left ankle throughout the appeal period.

Initially, the Board notes that pain is not a condition for which service connection can be predicated absent a diagnosed underlying malady or disorder.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), dismissed in part, vacated in part on other grounds sub. nom. Sanchez-Benitez v. Principi, 259 F.3d 1356, 1362 (Fed. Cir. 2001) (pain, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection can be granted).

Furthermore, the Veteran is not competent to diagnose a lumbar spine, right hip or left ankle disorder on the basis of solely pain; there is no evidence or statements of dislocation or any other objectively demonstrable disorder for which the Veteran would be competent to make throughout the appeal period.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis); see also Jones v. West, 12 Vet. App. 383, 385 (1999) (where the determinative issue is one of medical causation or a diagnosis, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue); cf. Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis)

The Board has reviewed the Veteran's VA treatment records associated with the claims file.   The Board notes that in a May 2009 VA treatment record, it appears that the Veteran had right hip and left ankle arthralgia; he has additional complaints of right hip, left ankle, and low back pain throughout those records.  The Veteran is not shown to have any diagnosed lumbar spine, right hip or left ankle disorders.  

The Veteran underwent a pre-discharge March 2009 VA examination of his lumbar spine, right hip and left ankle.  The Board notes that the Veteran's left ankle, right hip and lumbar spine all had normal ranges of motion during the examination and were otherwise noted as being within normal limits during that examination process.  X-rays taken of the left ankle, right hip and lumbar spine were all negative.  After examination of the Veteran, the examiner concluded that there was no current pathology identify on physical examination to render a diagnosis for the left ankle, right hip or lumbar spine.  

Based on the foregoing evidence, the Board must deny the Veteran's claims of service connection for lumbar spine, right hip and left ankle disorders on the basis that there are no current diagnoses.  

With respect to the notations of right hip and left ankle arthralgia, the Board notes that arthralgia is "defined as pain in a joint."  See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991); Mykles v. Brown, 7 Vet. App. 372, 373 (1995); Hayes v. Brown, No. 94-323, slip op. at 3 (U.S. Vet. App. Apr. 10, 1996).  As such, the Board notes that "arthralgia" is not a diagnosis for purposes of VA regulations, as it merely connotes the location of the Veteran's pain complaints; such is merely another way of expressing that the Veteran has pain, without indicating any other underlying cause of such pain on which service connection can be awarded.  See Sanchez-Benitez, supra.

In short, the evidence of record does not demonstrate any current diagnoses for the Veteran's lumbar spine, right hip or left ankle.  Accordingly, the Board must deny service connection for those claims at this time on the basis of the evidence of record.  See 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309; Brammer v. Derwinski, 3 Vet. App. 223 (1995) (Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents had resulted in a disability). 

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

Increased Evaluation Claims

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2013); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2013); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2013); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2013).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the claimant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found-a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

Increased Evaluations for Residual Scarring of the Left Forearm and Left Hand

Currently, the Veteran is evaluated as noncompensable for the residual scarring of his left forearm and left hand, which is resultant from an Improvised Explosive Device (IED) explosion in 2007 during his service in the Republic of Iraq, effective May 20, 2009, the date following his discharge from service.  Those evaluations have been assigned under Diagnostic Code 7805, which redirects the rater to use the appropriate Diagnostic Codes 7800, 7801, 7802 and/or 7804.

The Board notes that Diagnostic Code 7800 is applicable to scars of the head, neck and face; the residual scarring in this case is to the Veteran's left forearm and hand.  The Board therefore finds that Diagnostic Code 7800 is not applicable in this case.  See 38 C.F.R. § 4.118, Diagnostic Code 7800 (2013).  

Under Diagnostic Code 7804, a 10 percent evaluation is assigned for 1 or 2 unstable or painful scars; a 20 percent evaluation is assigned for 3 or 4 unstable or painful scars; and, a 30 percent evaluation is assigned for 5 or more unstable or painful scars.  See 38 C.F.R. § 4.118, Diagnostic Code 7804 (2013).  Note (1) indicates that an unstable scar is one where, for any reason, there is frequent loss of covering over the scar.  Additionally, if one or more scars are both unstable and painful, an extra 10 percent will be added to the evaluation that is based on the total number of unstable or painful scars.  See Id., Note (2).

Other potentially applicable codes in this case are Diagnostic Codes 7801 and 7802.  Under Diagnostic Code 7801, a 10 percent disability evaluation is assigned when a scar, of an area other than the head, face, and neck, is deep or causes limited motion, and involves an area or areas of at least 6 square (sq.) inches (39 square cm.), but less 12 sq. inches (77 sq. cm.).  A 20 percent disability evaluation is warranted for when it involves an area or areas of at least 12 sq. inches (77 sq. cm.), but is less than 72 sq. inches (465 sq. cm.).  A 30 percent disability evaluation is warranted when it involves an area or areas at least 72 sq. inches (465 sq. cm.), but less than 144 sq. inches (929 sq. cm.).  A 40 percent evaluation is warranted when it involves an area or areas is at least 144 sq. inches (929 sq. cm.), or greater.  See 38 C.F.R. § 4.118, Diagnostic Code 7801 (2013).  Note (1) indicates that a deep scar is one associated with underlying soft tissue damage.

Under Diagnostic Code 7802, a 10 percent disability evaluation is assigned when a scar, of an area other than the head, face, and neck, that are superficial and nonlinear, and involves an area or areas at least 144 sq. inches (929 sq. cm.), or greater.  See 38 C.F.R. § 4.118, Diagnostic Code 7802 (2013).  Note (1) indicates that a superficial scar is one not associated with underlying soft tissue damage.

Turning to the evidence of record, the Board notes that the Veteran filed his claim for service connection in March 2009, prior to his discharge from service.  The Veteran underwent a Medical Board examination and was medically discharged for his left forearm and hand disabilities.  The scarring currently being evaluated stems from the multiple surgeries the Veteran underwent to remove shrapnel from his left forearm and hand following a 2007 IED explosion while in the Republic of Iraq, to include a skin graft of the left forearm taken from his left thigh.

Prior to discharge from service, the Veteran underwent a VA examination of his scars in March 2009. After examination of his left forearm and hand, the examiner noted that the Veteran has "multiple surgical scars on the distal third of his left forearm and on the palmar surface of the left hand," which measured 30 cm over the course of his distal forearm and wrist, of which 28 cm measured 0.4 cm and 10 cm in width and more proximally measured 1 cm in width.  The left hand scar was measured as 9 cm by 0.1 cm on the medial aspect of the palmar surface, though the distal part of the left forearm was noted as having somewhat irregular over an area of 8 cm by 5 cm x 0.3 cm because of the multiple operations.  The examiner noted that the scarring was all well healed.  There was no functional loss of the forearm or hand attributed to the scarring noted.

The Board notes that it has reviewed the private and VA treatment records in the claims file.  The Veteran's left forearm and hand disabilities are treated throughout those records, though the scarring associated with those disabilities are never mentioned.  There are no measurements of the left forearm or left hand scarring in those records.  

In the Veteran's July 2009 notice of disagreement, he noted that the portion of the scarring on his left distal forearm that extended into his left wrist and hand "hurts for no reason on a daily basis."  He additionally described that the area involving the scarring of his left hand and forearm became "very cold and ach[ed] deeply" whenever the temperature dropped.  He noted that the only way to warm his left hand and forearm was to press his arm against his stomach under his shirt, and even then it took a while to warm back up.

The Veteran underwent another VA examination of his scars in November 2009.  On examination, the Veteran's left forearm scarring was shown to have a scar beginning 9 cm from the medial epicondyle to the mid-third of the forearm; it was curvilinear and triangular with measurements of 0.5cm at its upper end and 2.5 cm at its lower end where it ends on the grafted skin area.  The grafted skin area was distal to the scar and measured 7 cm by 9 cm and was rectangular, ending at the wrist crease on the ulnar aspect medial to the palmaris longus tendon and radial to the ulnar styloid process.  On the palmar aspect of the Veteran's left hand was another scar that measured 6 cm in vertical length towards the ring finger; it was linear and was 0.1 to 0.2 cm in maximum diameter.  The Veteran complained of shooting pain from the base of his grafted area radiating upwards towards the forearm, as well as associated with cold sensitivity, causing crampiness in the underlying tissues.  He reported that the achiness or crampiness can last up to an hour and he has to keep it covered to prevent flare-ups.  He denied taking pain medication for his scar pain, but noted that when it flared up it was 4 to 5 and sometimes 9 out of 10.  

On examination, it was noted that the left forearm and hand scars were not painful to touch; the skin was intact without evidence of breakdown.  The Veteran's scarring of his left hand and forward was superficial and there was no evidence of underlying tissue loss or damage noticeable by palpitation.  There was no depression or hollowness in the scar area indicating loss of tissue.  The scar was not adherent to the underlying tissues and was freely mobile.  The Veteran's left forearm and hand scars were not noted as causing any limitation of motion, and the Veteran denied problems with those scars other than the occasional funny sensation when he touches this area.  There was also no evidence of inflammation, edema or keloid formation regarding the scarring of the left hand and left forearm.  The examiner noted that the Veteran had residuals of shrapnel injury of the left forearm, status post skin graft in July 2007 with chronic pain.

In his January 2013 hearing, the Veteran testified that his left hand and forearm scarring was painful to touch.  He noted that it was painful and difficult to lift certain items due to his scar pain.  The Veteran's spouse additionally indicated that the Veteran has problems holding and lifting items for prolonged periods of time because of his pain in his left forearm and hand.  The Veteran further stated that his scars have always been painful and that it is painful around his wrist area all the time, not just when it's touched.  He also indicated that his scars would occasionally inflame and that there was some numbness.  

Following the Board's previous remand, the Veteran underwent an August 2013 VA general medical examination of his scars.  On examination, the Veteran's left forearm scars were not noted as painful or unstable.  The Veteran was shown to have 1 faint, linear scar of the left forearm that was 4 cm long; a superficial nonlinear scar on the left ventral forearm that was 9 cm by 1 cm; and, a deep nonlinear scar on the distal left forearm ventral surface that was 8 cm by 5 cm.  He also had a faint, linear 5 cm scar on the palmar surface of his left hand along the lateral edge.  The Veteran's left upper extremity was shown to have 9 sq. cm of total area affected by superficial nonlinear scars and 40 sq. cm of deep nonlinear scars.  The examiner noted that there was no further limitation of function resulting from the noted scarring, nor did his scarring affect his ability to work.  He specifically concluded that the "Veteran's multiple scars cause no functional limitations."

While the Veteran has described pain in the area of his scars, this has not been identified on objective testing.  The Veteran is competent to describe pain in the area of the scars, but an examiner is trained to observe pain on examination .  Repeated testing has revealed well healed scars that do not result in limitation of function or any discomfort to touch.  The Veteran's claim of pain is unsupported by these examinations, which essentially found that the scars were asymptomatic.  The Board finds the examination results to be more objective and more probative than the Veteran's complaints of pain that have been made in conjunction with a claim for compensation.  Still, and only by resolving all doubt in the Veteran's favor, the Board finds that a basis for a compensable evaluation is established as analogous to a painful scar for scarring on the hand and forearm throughout the appeal period.

The Veteran is also shown to have deep nonlinear scarring area of the left forearm that is at most 40 sq. cm in the most recent VA examination, which commensurates to a 10 percent evaluation.  He is entitled to a separate rating for this.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994) (the Court found that a separate evaluation could be assigned for symptomatic, residual scarring without violating the pyramid rule).   The left hand is not shown to have any deep nonlinear scarring.  See 38 C.F.R. § 4.118, Diagnostic Code 7801.  Diagnostic Code 7802 will not provide a higher evaluation than already assigned for either his left hand or left forearm scarring.  See 38 C.F.R. § 4.118, Diagnostic Code 7802.  

Accordingly, by resolving doubt in favor of the Veteran, the Board finds that an initial 10 percent evaluation, but no more, for the residual scarring of the left hand and separate 10 percent ratings for scarring of the left forearm, respectively, are warranted throughout the appeal period.  See 38 C.F.R. § 4.7, 4.118, Diagnostic Codes 7801, 7802, 7804, 7805.  In so reaching the above conclusions, the Board has appropriately applied the benefit of the doubt doctrine in this case.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


Increased Evaluation for Traumatic Brain Injury (Service-Connected as Status Post Concussion with Loss of Consciousness and Memory Loss

Background

The Veteran filed his claim for service connection for traumatic brain injury in March 2009, prior to his discharge from service in May 2009.  Currently, the Veteran is service connected for posttraumatic stress disorder (PTSD) and tinnitus, which are 50 percent  and 10 percent disabling, respectively, effective May 20, 2009, and a seizure disorder which is 40 percent disabling, effective August 26, 2013.  The Veteran's traumatic brain injury is evaluated as 10 percent disabling, effective May 20, 2009.  

In March 2009, prior to his discharge from service, the Veteran underwent a VA examination of his traumatic brain injury.  At that time, he indicated that he was subjected to an IED blast in July 2007, wherein he briefly lost consciousness.  The Veteran reported occasional headaches which last for approximately 10 minutes; such occur approximately 3 times a month, lasting 5-10 minutes on each occasion; he stated that they "come on fast and are very painful."  The Veteran indicated that he was subject to mood swings, confusion, slowness of thought, problems with attention and concentration, anxiety, depression and memory problems.  The Veteran indicated that he had hearing problems, to include sensitivity to sound with irritability.  He also had sleeping difficulties, as well as a history of lightheadness and a spinning sensation.  He denied any seizures; mouth, speech or swallowing issues; urinary issues; rectal issues; or any other symptoms of traumatic brain injury.  His general course was stable, and he did not have any active treatment for traumatic brain injury at that time.  He was negative for history of stroke.  

On examination, the Veteran was noted as having a headache history as above.  He did not have disturbance of vision, history of cough, shortness of breath or chest pain; his eating and digestion were undisturbed, without a history of vomiting, diarrhea or melena.  The Veteran's neurological examination, including coordination and cranial nerves, was normal; the autonomic nervous system examination did not demonstrate any identifiable alteration in the autonomic nervous system and there was no evidence of hyperhidrosis, heat intolerance or orthostatic hypotension.  His mental examination was normal, though his PTSD was separately evaluated at that time.  The examiner concluded that the Veteran's current physical examination does not reveal any detectable significant alteration in the central, peripheral or autonomic nervous systems, as might be related to sustained effects of a head injury.  The Veteran was diagnosed with "status post concussion with loss of consciousness; no current pathology identified on physical examination."

In his July 2009 notice of disagreement, the Veteran stated 

My memory now is nothing compared to what it was prior to my [traumatic brain injury].  The most frustrating part of my memory issues is the lack of consistency.  There are times where my wife will tell me something and two seconds later I have to ask her what she said.  There are other times where I cannot remember or recall whole chunks of time, including entire days.  I had to eat at my wife's favorite restaurant three times before I finally stopped telling her that I had never eaten there before.  Not only is it irritating that my memory is so spotty, but there are times where it seems like I am mentally somewhere else and I do not even realize it.  My wife hates it when she is sitting right next to me talking to me, when all of the sudden, I become unresponsive.  She will repeatedly say my name, yell at me, and snap her fingers at me without any success.  She either has to physically move or jar me, or just wait for me to come back from wherever it is that I go.  She gets so aggravated that when I do come around she will not want to finish whatever it was we were talking about.  

The Veteran's VA treatment records in the claims file have been reviewed.  Mostly those records are for the Veteran's physical traumatic brain injury residuals, such as seizures.  

The Veteran underwent a second-level traumatic brain injury evaluation in June 2009, at which time he reported no nausea, change in taste/smell, or change in appetite; mild dizziness, headaches, vision problems, sensitivity to light, and numbness/tingling; moderate loss of balance, difficulty sleeping, and depression; severe coordination issues, hearing difficulty; concentration issues, difficulty making decisions, fatigue, anxiety and frustration tolerance; and, finally, very severe sensitivity to noise, forgetfulness, slowed thinking, and irritability.  The Veteran reported that these symptoms were the same since his head trauma, and that he was mildly impaired by his symptomatology in his home life.  

The Veteran additionally reported in the initial evaluation portion that he forgets where he puts things in the house, forgets words or finds that they are on the tip of his tongue, forgets things and has to go back for them, forgets to do things that he planned to do, retells information/repeats questions, and forgets to tell people important messages.  He also re-reads information frequently due to his mind wandering, and easily loses his place if his task or thinking is interrupted; he cannot multi-task.  He denied getting lost when driving and had a good sense of direction.  The Veteran scored 29 out of 30 on the Montreal Cognitive Assessment at that time, which was normal, including a 5 out of 5 on memory and 6 out of 6 on attention and orientation.  

In a March 2010 traumatic brain injury evaluation, the examiner noted that the Veteran's mostly unresolved issues with his traumatic brain injury revolved around memory issues; his other behavioral issues were associated with his PTSD.  With regards to his neurobehavioral symptoms inventory, the examiner noted that the Veteran reported no nausea, change in taste/smell, or change in appetite; mild balance issues, dizziness, headaches, vision problems, numbness/tingling, and poor concentration; moderate coordination problems, sensitivity to light, hearing difficulty, sensitivity to noise, difficulty with decisions, slowed thinking, fatigue, difficulty with sleep, anxiety, and depression; and, severe forgetfulness, irritability and frustration.  These scores generally demonstrated improvement from June 2009.  With regards to the dizziness/balance/coordination, which was mild to moderate in severity, the Veteran noted that they were "rare."  He stated that those symptoms appeared to be tied to his blurred vision and difficulty focusing; he said he had to "catch himself from falling" and that he knocked things over.  With respect to his headaches, the Veteran stated that they continued to occur 3-4 times a month, lasting approximately 5 minutes with extreme pain; he does not take any medication due to the brevity of his symptomatology.  Regarding his memory and cognition issues, the Veteran indicated that he was forgetful and indecisive.  He stated that he needed to read assignments "over and over," found himself "staring off" while reading, etc.  He used an I-pod touch at that time to track his appointments, reminders, etc.  

In a June 2010 neuropsychiatric evaluation, the Veteran was noted as having test scores within normal limits but that he did show "mild memory and processing speed problems.  The etiology of these is uncertain at present."  The examiner noted that the Veteran's traumatic brain injury symptoms appeared mild at that time.  

The Veteran underwent another VA examination of his traumatic brain injury in November 2011.  At that time, the Veteran stated that he had approximately once-a-week headaches that lasted no more than 1 hour; the examiner noted that they were nonspecific and fell into the tension-type of headache.  He did not take medication for his headaches and they did not interfere with his activities.  He also reported occasional lightheadedness, but denied dizziness or vertigo.  He denied any weakness or paralysis, sleep disturbance, fatigue, malaise, mobility or balance issues.  The Veteran also denied speech or swallowing difficulties, pain, bowel or bladder problems, erectile dysfunction, or sensory, vision or hearing changes.  He also did not have seizures, decreased taste/smell, hypersensitivity to sound/light, neurobehavioral symptoms such as irritability or restlessness, or any other autonomic, endocrine or cranial nerve dysfunction.  The Veteran had a constellation of psychological problems which were treated separately as PTSD and depression, and were not related to his traumatic brain injury residuals.  

The examiner noted that his memory impairment was mild and consisted of forgetting to do day-to-day tasks.  His memory problems were sporadic; he was currently enrolled in school and his memory problems were not giving him great difficulty with his studies, though he reported having to adapt his test-taking routine by cramming prior to exams.  Examples of his memory loss included forgetting to do laundry; he did not get lost or forget familiar people or places or forget what he was doing or what he was reading.  He did not have any cognitive problems at that time, including no decreased attention, difficulty concentrating, or difficulty with executive functioning, such as speed of processing, goal-setting, planning, organizing, problem solving, judgment, decision making, etc.

The examiner noted that the Veteran had a course of improvement in his traumatic brain injury symptoms.  The examiner noted that the functional impact of his traumatic brain injury was "no significant interruption of his routine daily activity or employment as a result of his symptoms."

On examination, the Veteran's motor functioning was normal, as was his muscle tone and reflexes; his sensory function was normal.  He had a normal gait, spasticity and cerebellar signs.  His autonomic nervous system was normal, as were his cranial nerves.  The objective cognitive testing revealed no cognitive impairment.  There were no psychiatric symptoms associated with his traumatic brain injury, and his vision, hearing and skin were normal.  There was no evidence of endocrine or autonomic dysfunction, or any other abnormal physical findings.  

Regarding the specific cognitive rating criteria under Diagnostic Code 8045, the examiner noted that the Veteran had a complaint of mild memory loss; normal judgment; routinely appropriate social interaction; always oriented to person, time, place and situation; normal motor activity; normal visual spatial orientation; subjective symptoms that do not interfere with work, instrumental activities of daily living, or work family or other close relationships; presence of one or more neurobehavioral effects that do not interfere with workplace interaction or social interaction; ability to communicate by and comprehend spoken and written language; and finally, normal consciousness.  The examiner concluded that the Veteran had a mild memory disturbance and PTSD related to his traumatic brain injury.

In his January 2013 hearing, the Veteran and his spouse testified that the Veteran had concentration and memory loss since his discharge from service.  The Veteran will forget events and appointments, and will walk into rooms and forget why he was there; he will forget names of friends or what television show he was watching.  He also stated that he had balance issues, particularly when getting up from a seated position or if the lighting is poor.  He further attested that he has a lack of focus.  He concluded that his symptoms have been relatively stable since he got out of service. 

The Veteran again underwent neuropsychological evaluation with VA in May 2013.  After testing, the Veteran was shown to have a fully intact cognitive functioning across all abilities assessed, including simple auditory and visual attention, divided attention, executive functioning, verbal and visual learning and memory, receptive and expressive language skills, and fine motor coordination.  "Although he may experience reduced cognitive efficiency outside of quiet and structured settings, such as the testing environment (as is true of most people), [the Veteran]'s performance was fully intact across all tests administered in this comprehensive assessment and in the high average to superior range on most measures."  

The examiners noted that the Veteran and his spouse's reported 

concerns regarding his cognitive functioning in daily life may be attributed to several factors.  Firstly, medical records indicate that he has had one witnessed [generalized tonic-clonic (GTC)] seizure and an EEG, which was abnormal although non-diagnostic.  Additionally, [the Veteran] sustained two concussive blast injuries (one with brief loss of consciousness) during his tour of duty in Iraq in 2007.  Although brain MRI in 2010 was reportedly unremarkable, it remains possible that his closely-spaced mild head injuries may have produced a neurological vulnerability as evidenced by his prior seizure and abnormal EEG.  Additionally, emerging evidence suggests that mild head injury can result in increased vulnerability to distraction, which may be associated with the cognitive difficulties [the Veteran] is reportedly experiencing in daily life, with its multitude of distractors which, was not seen within the quiet and structured testing environment.

It is difficult to determine the "spells" [the Veteran] reported experiencing are of clinical concern or whether they represent normal brief lapses of attention experienced by most people.  More specifically, people sometimes describe periods of "lost time" when performing highly automatic (i.e., procedural) tasks.  For example, when driving a very familiar route or doing a simple, over-learned daily task (e.g., folding the laundry), one's attention may wander to other thoughts rather than to the specific task at hand, which can affect how clearly one recalls engaging in such over-learned tasks.  Given his exceptional performance within the quiet and structured formal assessment setting, [the Veteran] will likely find that his daily functioning is optimized when he is able to undertake complex (i.e., multi-step) tasks in a quiet area or room where he can close the door in order to reduce environmental distractors (e.g., conversation, radio, TV, and traffic noise).  He may also benefit from breaking complex (i.e., multi-step) tasks and information down into small, manageable pieces, which he can then undertake one at a time rather than simultaneously.  Additionally, taking frequent but brief rest breaks may provide [the Veteran] with a way to pace himself through daily activities and tasks, which enhances his efficiency and productivity while minimizing frustration and fatigue.  

Finally, the Board notes that the Veteran underwent a VA examination of his traumatic brain injury in August 2013.  During that examination, the Veteran was diagnosed with a traumatic brain injury and posttraumatic epilepsy.  The examiner opined that the epilepsy was likely related to his traumatic brain injury.

With regards to the specific cognitive criteria under Diagnostic Code 8045, it was noted that the Veteran had no complaints of impairment of memory, attention, concentration or executive functions at that time; his judgment was normal; and, his social interaction was routinely appropriate.  The Veteran's motor activity and visual spatial orientation were both normal.  The Veteran did not have any subjective symptoms or neurobehavioral effects.  His consciousness was normal and he was able to communicate by and to comprehend both spoken and written language.  The examiner noted the Veteran's neuropsychological testing in June 2010 and May 2013, documented above.  The examiner also noted that the Veteran's lapses in awareness, mostly due to his epilepsy, would impair his ability to drive and ability to work in situations in which such a lapse could cause an injury.  He also stated that the Veteran specifically denied any other residuals of traumatic brain injury, such as headache, at that time.  

Analysis

The Veteran is currently assigned a 10 percent evaluation for his traumatic brain injury, effective May 20, 2009, under Diagnostic Code 8045.

Diagnostic Code 8045 provides for the evaluation of traumatic brain injury residuals.  See 38 C.F.R. § 4.124a.  There are three main areas of dysfunction listed that may result from traumatic brain injuries and have profound effects on functioning:  cognitive (which is common in varying degrees after traumatic brain injury), emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation.  

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain.  Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others.  In a given individual, symptoms may fluctuate in severity from day to day.  VA is to evaluate cognitive impairment under the table titled "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified."  Id.  

Subjective symptoms may be the only residual of a traumatic brain injury or may be associated with cognitive impairment or other areas of dysfunction.  Evaluate subjective symptoms that are residuals of a traumatic brain injury, whether or not they are part of cognitive impairment, under the subjective symptoms facet in the table titled "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified."  However, VA is to separately evaluate any residual with a distinct diagnosis that may be evaluated under another diagnostic code, such as migraine headache or Meniere's disease, even if that diagnosis is based on subjective symptoms, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified" table.  Id.  

VA is to evaluate emotional/behavioral dysfunction under 38 C.F.R. § 4.130 (Schedule of ratings-mental disorders) when there is a diagnosis of a mental disorder.  When there is no diagnosis of a mental disorder, evaluate emotional/behavioral symptoms under the criteria in the table titled "Evaluation of Cognitive Impairment and Other Residuals of Traumatic Brain Injury Not Otherwise Classified."  Id.  

VA is to evaluate physical (including neurological) dysfunction based on the following list, under an appropriate diagnostic code:  Motor and sensory dysfunction, including pain, of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions.  

The preceding list of types of physical dysfunction does not encompass all possible residuals of a traumatic brain injury.  For residuals not listed in 38 C.F.R. § 4.124a, Diagnostic Code 8045, that are reported on an examination, evaluate under the most appropriate diagnostic code.  Evaluate each condition separately, as long as the same signs and symptoms are not used to support more than one evaluation, and combine under 38 C.F.R. § 4.25 the evaluations for each separately rated condition. The evaluation assigned based on the "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified" table will be considered the evaluation for a single condition for purposes of combining with other disability evaluations.  Id.  

Evaluation of Cognitive Impairment and Subjective Symptoms:  The table titled "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified" contains 10 important facets of a traumatic brain injury related to cognitive impairment and subjective symptoms.  It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a 5th level, the highest level of impairment, labeled "total."  However, not every facet has every level of severity.  The consciousness facet, for example, does not provide for an impairment level other than "total," since any level of impaired consciousness would be totally disabling.  Assign a 100 percent evaluation if "total" is the level of evaluation for one or more facets.  If no facet is evaluated as "total," assign the overall percentage evaluation based on the level of the highest facet as follows:  0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent.  For example, assign a 70 percent evaluation if 3 is the highest level of evaluation for any facet.  

Note (1): There may be an overlap of manifestations of conditions evaluated under the table titled "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified" with manifestations of a comorbid mental or neurologic or other physical disorder that can be separately evaluated under another diagnostic code.  In such cases, do not assign more than one evaluation based on the same manifestations.  If the manifestations of two or more conditions cannot be clearly separated, assign a single evaluation under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions.  However, if the manifestations are clearly separable, assign a separate evaluation for each condition.  

Note (2): Symptoms listed as examples at certain evaluation levels in the table are only examples and are not symptoms that must be present in order to assign a particular evaluation.  

Note (3): "Instrumental activities of daily living" refers to activities other than self-care that are needed for independent living, such as meal preparation, doing housework and other chores, shopping, traveling, doing laundry, being responsible for one's own medications, and using a telephone.  These activities are distinguished from "Activities of daily living," which refers to basic self-care and includes bathing or showering, dressing, eating, getting in or out of bed or a chair, and using the toilet.  

Note (4): The terms "mild," "moderate," and "severe" traumatic brain injury, which may appear in medical records, refer to a classification of a traumatic brain injury made at, or close to, the time of injury rather than to the current level of functioning.  This classification does not affect the rating assigned under diagnostic code 8045.  

The Board notes that the Veteran does not exhibit psychiatric symptoms beyond what are already specifically contemplated by his rating of 50 percent for PTSD.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  Therefore, the Board will not address that area of dysfunction, as such symptoms have already been assessed under the separate evaluation for that disability.  See 38 C.F.R. § 4.14 (2013).

With regards to the specific criteria facets under Diagnostic Code 8045, Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Specified, the Board finds the following:

(1) Memory, Attention, Concentration, Executive Functioning: The Veteran is assessed a "1" for a complaint of mild loss of memory, including difficulty following conversations, recalling recent conversations, remembering names of acquaintances, finding words, or misplacing items, but without objective evidence on testing.  

While the Board acknowledges that it appears in the Veteran's June 2010 formal neuropsychological testing demonstrated a mild memory impairment, formal testing at that time was normal.  Additionally, the evidence prior to that treatment record and after that treatment record did not demonstrate any formal "objective evidence on testing of mild impairment of memory, attention, concentration, or executive functions resulting in mild functional impairment" as required for a "2" under this particular facet.  In so finding, the Board notes the formal testing done in the November 2011 and August 2013 VA examinations, as well as the June 2009, March 2010 and May 2013 neuropsychological evaluations.  In light of the Veteran's repeated testimony, as well as clinical findings that the severity of the Veteran's symptoms throughout the appeal period was stable, the Board finds that the evidence of record more closely approximates to a "1" in this facet throughout the appeal period.  Such a finding in this facet does not commensurate to a higher evaluation than currently assigned at this time.  

(2) Judgment: The Board finds that the Veteran's judgment is normal throughout the appeal period, as demonstrated in the above evidence and particularly in the November 2011 and August 2013 VA examination findings.  Such corresponds to a "0" score for this facet, and does not result in an evaluation in excess of that currently assigned.

A higher level of severity of "1" is not warranted unless the Veteran demonstrates mildly impaired judgment, including for complex or unfamiliar decisions, occasionally unable to identify, understand, and weigh the alternatives, understand the consequences of choices, and make a reasonable decision.  At no time throughout the appeal period does the Veteran demonstrate mildly impaired judgment, based on review of the above evidence.  Thus, the Board is unable to assign a higher level of severity for this facet.

(3) Social Interaction: The Board finds that the Veteran is routinely able to socially interact appropriately throughout the appeal period, as demonstrated in the above evidence and particularly in the November 2011 and August 2013 VA examination findings.  Such corresponds to a "0" score for this facet, and does not result in an evaluation in excess of that currently assigned.

A higher level of severity of "1" is not warranted unless the Veteran's demonstrates social interaction that is occasionally inappropriate.  At no time throughout the appeal period is the Veteran deemed to be even slightly inappropriate in his social interactions by any treating physician or examiner.  The Board is therefore unable to assign a higher level of severity for this facet.

(4) Orientation: The Board finds that the Veteran's orientation is always oriented to person, time, place and situation throughout the appeal period, as demonstrated in the above evidence and particularly in the November 2011 and August 2013 VA examination findings.  Such corresponds to a "0" score for this facet, and does not result in an evaluation in excess of that currently assigned.  

A review of the evidence shows that the Veteran has also been consistently evaluated as oriented to person, time, place, and situation.  A higher level of severity of "1" is not warranted unless there is evidence of being occasionally disoriented to one of the four aspects (person, time, place, and situation) of orientation.  Thus, the Board cannot assign a higher level of severity for this facet.

(5) Motor Activity: The Board finds that the Veteran's motor activity is normal throughout the appeal period, as demonstrated in the above evidence and particularly in the November 2011 and August 2013 VA examination findings.  Such corresponds to a "0" score for this facet, and does not result in an evaluation in excess of that currently assigned.  

A higher level of severity of "1" is not warranted unless the evidence demonstrates that while his motor activity is normal most of the time, there is also evidence that he is mildly slowed at times due to apraxia.  In this case, apraxia has not been shown at any time throughout the appeal period.  Thus, the Board is unable to assign a higher level of severity for this facet.

(6) Visual Spatial Orientation: The Board finds that the Veteran's visual spatial orientation is normal throughout the appeal period, as demonstrated in the above evidence and particularly in the November 2011 and August 2013 VA examination findings.  Such corresponds to a "0" score for this facet, and does not result in an evaluation in excess of that currently assigned.

A higher level of severity of "1" is not warranted unless the evidence demonstrates mild impairment, such as occasionally getting lost in unfamiliar surroundings, having difficulty reading maps or following directions, but is able to use a Global Positioning System (GPS).  Based on the above record, the Veteran is not shown, particularly in his VA examinations to be mildly impaired in his visual spatial orientation.  Thus, the Board is unable to assign a higher level of severity for this facet.

(7) Subjective Symptoms: The Board finds that the Veteran's subjective symptoms, to include his noted headaches, do not interfere with his work, instrumental activities of daily living, or work, family or other close relationships, throughout the appeal period, as demonstrated in the above evidence and particularly in the November 2011 and August 2013 VA examination findings.  Such corresponds to a "0" score for this facet, and does not result in an evaluation in excess of that currently assigned.

A higher level of severity of "1" is not warranted unless there are three or more subjective symptoms that mildly interfere with those areas of the Veteran's functioning, such as intermittent dizziness, daily mild to moderate headaches, tinnitus, frequent insomnia, and hypersensitivity to light and/or sound.  While the Board notes that the Veteran has tinnitus, such is separately evaluated, and cannot be contemplated for evaluation under this facet.  See 38 C.F.R. § 4.14 (2013).  

The Veteran's headaches are described as weekly and lasting such a short time that he does not seek any treatment or use any medication for them; he complains of dizziness and hypersensitivity to sound and light throughout the appeal period as well.  Those headaches, dizziness and hypersensitivities, however, do not demonstrate any interference with his work, instrumental activities of daily living, or work, family or close relationships, let alone mild impairment of that functioning.  The Veteran is shown throughout the appeal period to function normally in a school setting, performing at a high level despite his complaints of the above symptomatology.  Thus, the Board is unable to assign a higher level of severity for this facet.

(8) Neurobehavioral Effects: The Board finds that the Veteran's neurobehavioral effects do not interfere with workplace or social interaction, throughout the appeal period, as demonstrated in the above evidence and particularly in the November 2011 and August 2013 VA examination findings.  Such corresponds to a "0" score for this facet, and does not result in an evaluation in excess of that currently assigned.

A higher level of severity of "1" is not warranted unless the Veteran's neurobehavioral effects occasionally interfere with workplace or social interaction, or both, but does not preclude them; examples of neurobehavioral effects include irritability, impulsivity, unpredictability, lack of motivation, verbal or physical aggression, belligerence, apathy, lack of empathy, moodiness, lack of cooperation, inflexibility, and impaired aware of disability.  

In this case, the Veteran is not shown to have any of the above neurobehavioral effects that are unaccounted for by his psychiatric disorder for which he is separately evaluated, or that any neurobehavioral effects are related to his traumatic brain injury instead of his psychiatric disorder.  Regardless, it does not appear that the Veteran experiences any interference with his workplace or social interactions throughout the appeal period as a result of any of the above factors, and instead is shown to have high performance in school during the appeal period and to have adequate social interactions with his family in particular.  The Board is therefore unable to assign a higher level of severity for this facet.

(9) Communication: The Board finds that the Veteran's communication is able to communicate by and to comprehend spoken and written language throughout the appeal period, as demonstrated in the above evidence and particularly in the November 2011 and August 2013 VA examination findings.  Such corresponds to a "0" score for this facet, and does not result in an evaluation in excess of that currently assigned.  

A higher level of severity of "1" is not warranted unless comprehension or expression, or both, of either spoken or written language is only occasionally impaired, and the Veteran is able to communicate complex ideas.  No such occasional impairment in either spoken or written language, in either comprehension or expression, is shown throughout the appeal period, nor is the Veteran unable to communicate complex ideas throughout the appeal period; in fact, the Veteran attained his master's degree during the appeal period, demonstrating adequate ability in conveying complex ideas that such a level of education would necessarily entail.  Thus, the Board is unable to assign a higher level of severity for this facet.

(10) Consciousness: The Board finds that the Veteran's consciousness is normal throughout the appeal period, as demonstrated in the above evidence and particularly in the November 2011 and August 2013 VA examination findings.  Such corresponds to a "0" score for this facet, and does not result in an evaluation in excess of that currently assigned.  

A higher level of severity of "Total" is not warranted unless there is evidence of persistently altered state of consciousness, such as a vegetative state, minimally responsive state, or coma.  The Veteran is clearly not in a persistently altered state of consciousness throughout the appeal period, as demonstrated by the above evidence.  Thus, the Board is unable to assign a higher level of severity for this facet.

In short, the Veteran's traumatic brain injury is shown to have a severity level of "1" for the Memory, Attention, Concentration and Executive Functioning facet, which is the highest level of severity assigned for the 10 facets throughout the appeal period.  Such level of severity commensurates with a 10 percent rating under the current criteria for rating traumatic brain injuries.  

The Board has also considered the Veteran's disability under Diagnostic Code 8100 for migraine headaches.  Under Diagnostic Code 8100, a 10 percent evaluation may be assigned for migraine with characteristic prostrating attacks averaging one in 2 months over the last several months.  A 30 percent evaluation requires characteristic prostrating attacks occurring on an average once a month over the last several months.  A 50 percent evaluation requires very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  Neither VA regulations nor the Court have defined "prostrating."  See 38 C.F.R. § 4.124a.  The rating criteria do not define "prostrating," nor has the Court.  Cf. Fenderson v. West, 12 Vet. App. 119 (1999) (in which the Court quotes Diagnostic Code 8100 verbatim but does not specifically address the matter of what is a prostrating attack).  For general medical purposes, "prostration" is defined as "extreme exhaustion or powerlessness."  See Dorland's Illustrated Medical Dictionary 1554 (31st ed. 2007).  

In this case, the Veteran consistently reports, at most, weekly attacks that last less than an hour.  A majority of his attacks happen approximately 2-3 times a week and last less than 10 minutes.  He does not seek treatment for, nor does he take medication for his headaches, given the short length of his episodes.  The Veteran is not forced to lie down, to secular himself, or in any other way shown to be "powerless" or "extremely exhausted" by his headaches; in fact, it does not appear that his headaches at all interfere with his workplace efficiency, activities of daily living, or his workplace or social functioning.  The evidence of record does not demonstrate any indication that the Veteran's headaches are prostrating attacks in nature.  

Such evidence does not demonstrate that a compensable evaluation under Diagnostic Code 8100 is appropriate for the Veteran's headaches, such that a separate evaluation is warranted at this time.  See 38 C.F.R. §§ 4.7, 4.124, Diagnostic Code 8100; see also Estaban v. Brown, 6 Vet. App. 259 (1994) (in cases where separate and distinct manifestations have arisen from the same injury, separate disability ratings may be assigned where none of the symptomatology of the conditions overlaps).

Accordingly, the Board finds that an initial evaluation in excess of 10 percent for his as status post concussion with loss of consciousness and memory loss is not warranted, and therefore that claim must be denied at this time based on the evidence of record.  See 38 C.F.R. §§ 4.7, 4.14, 4.124a, Diagnostic Codes 8045, 8100.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

Extraschedular and Rice Considerations

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2013).  An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluations are adequate.  Evaluations in excess of those assigned are provided for certain manifestations of the service-connected residual scarring of the left hand and left forearm, and residuals of a traumatic brain injury, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorders.  As the rating schedule is adequate to evaluate the above disabilities, referral for extraschedular consideration is not in order. 

Finally, the Board has also considered whether a remand is necessary in order to determine whether the Veteran is entitled to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  In this case, the evidence of record does not indicate that the Veteran is currently unemployed due to his residual scarring of the left hand and forearm or his residuals of a traumatic brain injury, nor does the Veteran assert at any point throughout the appeal period that he is currently unemployed due to those disabilities.  

The Veteran was in school throughout most of the appeal period, getting his master's degree.  In the most recent VA examination, it was noted that he graduated from that program in August 2013, and was currently seeking employment.  Being unable to find employment is not the same as being unemployable.  Since there is not any evidence of record that the Veteran's residual scarring of the left hand and forearm cause him to be unable to secure and follow substantially gainful employment, the Board finds that a remand for such an opinion is not required in this case.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

Service connection for a lumbar spine disorder is denied.

Service connection for a right hip disorder is denied.

Service connection for a left ankle disorder is denied.

An initial 10 percent evaluation for residual painful scarring of the left forearm is allowed, subject to the regulations pertinent to the disbursement of monetary funds.  

An initial 10 percent evaluation for residual scarring of the left forearm (deep, non-linear) is allowed, subject to the regulations pertinent to the disbursement of monetary funds.  

An initial 10 percent evaluation for residual scar of the left hand is allowed, subject to the regulations pertinent to the disbursement of monetary funds.  

An evaluation in excess of 10 percent for status post concussion with loss of consciousness and memory loss is denied.




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


